Per Curiam.
The adjustment is to be made upon the princi. pies contended for by~he plaintifl~. The London policy being open, will, of course, tale the cargo insured, at the prime cost, and that part of the cargo ~ntouched by the second policy is first to be satisfied for the reaEons assigned in the case of Kane v. The Columbian Insurance Company. (8 Johns. Rep. 229.) The drawback is not to be bken into consideration, in settling the first policy; and so was the rule of adjustment declared in Gahn v. Mumford & Broome. (1 Johns. Cases, 120.) The premiUm npon the London polity is also to be included, for that is one of the charges. (Marsh on Ins. 622.) After the part of the cargo uncovered by tIe second policy, and liquidated upon these principles, is first satWied, then the residue of the amount insured by the first policy will attach upon the coffee, and under tha *79policy, it will, of course, attach upon it, at its prime cost and charges. The first policy being thus satisfied, we come to see what interest in the coffee remains to be covered by the second policy, and in making that estimate, the whole of the coffee on board is to be calculated at the valuation, because the parties have agreed upon that valuation, in reference to this policy. This was the language of the court, and this was the mode of adjustment in the case before mentioned. In that ■ case, the first policy completely exhausted the plaintiff’s interest on board, computing the goat skins at prime cost. But the second policy said, that quoad that policy, they were not to be so computed, but to be reckoned at 50 cents a piece, and, consequently, there remained, as aliment for the second policy, an interest of 40 cents in each skin. In the same way must the loss be adjusted in this case; and this will be according to the statement on the part of the plaintiffs, contained in the case.